Citation Nr: 1243829	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.
 
This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the appeal is currently with the RO in San Antonio, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2012. A transcript of the hearing is of record.

In April 2009, the Veteran submitted a claim seeking entitlement to service connection for chronic ear infections, to include as secondary to the hearing aids he wears for his service-connected hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's experienced a stressor event that is corroborated by other evidence of record, and he has been diagnosed with PTSD as a result of this experience.   


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, is related to active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may be granted for PTSD when there is a showing of: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In general, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Otherwise, the Veteran's stressors must be corroborated by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran served in the Air Force as an aircraft maintenance specialist from February 1972 to February 1976.  He is claiming entitlement to service connection for PTSD based on an incident on board a KC-135 refueling aircraft where a window blew out, causing a soldier to be sucked partially out of the window.  Although this soldier was pulled back into the aircraft, he died from his injuries.  The Veteran has asserted that, since that time, he has been unable to lead a normal life.  Aside from his marriage, he stated that he had no friends or family contact.  He also experiences insomnia and has had difficulty remaining employed.  

The evidence indicates that the RO made a request for personnel records to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES), although it is unclear whether these records were actually obtained.  Nevertheless, in a September 2006 decision, the RO denied the claim on the basis that the Veteran was not diagnosed with PTSD that been based on a stressor that could be confirmed by other evidence of record.  The RO also completed a formal finding in March 2009 that the Veteran's stressor statement was unable to be verified.  As part of this formal finding, the RO noted that the Joint Services Records and Research Center (JSRRC) responded via PIES system in February 2009 that the Veteran's provided information was not specific enough to be corroborated.  

However, in August 2012, the Veteran submitted a compilation of KC-135 incidents, which includes the description of an incident on March 5, 1974 that matches his described stressor.  In this incident, a KC-135 from the 7th Air Refueling Squadron (of the 7th Bomb Group), experienced explosive decompression of the cabin when a window blew open, causing fatal injuries to Sgt. Robert Dees.  A review of other open source material confirms the accuracy of this information.  

While none of the information provided by the Veteran specifically places him on board this KC-135 when the incident occurred, there is no reason for the Board to doubt his assertions that he was there.  Specifically, his DD-214 indicates that he was in a unit that was part of the 7th Bomb Group.  Moreover, he was stationed at Carswell Air Force Base, Texas, which was KC-135's planned destination before the incident occurred.  The Board also notes the specificity of his description of the incident.  

Given these new facts, the Board may reasonably conclude that the stressor the Veteran described did occur, and that he was there when it happened.  Although he erroneously stated that it happened in 1975 rather than 1974, his description of the incident is otherwise fairly accurate.  Therefore, there is credible evidence to corroborate his claimed stressor event.

The Board also concludes that there is a diagnosis of PTSD that may be linked to this stressor.  Specifically, the Veteran has submitted a VA treatment note from August 2012 where he was diagnosed with PTSD and that he had been attending PTSD-related classes that were offered at the North Central Federal Clinic in San Antonio, Texas.  Another treatment note from that same month noted that the Veteran "continues to be distressed by memories of a traumatic experience that occurred during his time in the military." Although it is reasonable to presume that there are additional VA treatment records that have not been acquired, the records already in the file are sufficient to establish a diagnosis of PTSD.  Cf. Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (VA is constructive possession of all records generated by VA facilities, regardless of whether those records are physically on file).

In addition to the medical evidence submitted by the Veteran, the Board also notes the significant change in performance indicated on his active duty personnel evaluations.  For example, in evaluations for the periods from February to November 1972 and from November 1973 to July 1974, he was described as "outstanding," "resourceful," "excellent," and "dependable."  However, in his following evaluation in July 1975, he was described as performing at a level "below that which is normally expected" and was removed from his duty assignment to one that involved less responsibility.  The marked change in performance before and after the KC-135 incident supports his assertions this stressor had on his psychiatric well being.  

Therefore, the Board concludes that the stressor the Veteran has described is corroborated by other objective evidence of record.  Moreover, there is medical evidence that the Veteran has been diagnosed with PTSD based on exposure to this stressor event.  Accordingly, there is no additional development necessary, and the appeal is granted on this basis. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


